Per Curiam:
An examination of this case fails to satisfy us that the learned court below committed any error in nonsuiting 'the plaintiff. If there was any negligence in the case it was that of the foreman of the lathe in not properly securing the counter-balance. The piece of iron which was used was as safe as any other piece of iron, had it been properly secured. The plaintiff’s own testimony showed that it was the business of the foreman to secure it. There was no evidence to show that any superior kind of counter-balance was in general use. The fact that the defendant company had another kind in use for a larger machine, did not prove anything. Especially, it did not show that they had any reason to suppose the one which caused the accident was not safe when properly fastened. It is often easy to see after an accident has occurred how it might have been avoided. But an employer is not an insurer of the safety of his employees. If he furnishes machinery and tools for the use of the latter which are reasonably safe, it is all the law requires, and he is not bound, under the peril of being mulcted in damages for an accident, to employ every new device or improvement the moment it is invented. This is familiar law.
Judgment affirmed.